Citation Nr: 9931618	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  98-00 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for peripheral vascular 
disease as secondary to a service-connected left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1959 to 
May 1960 and from June 1960 to November 1963.  This appeal 
arises from a February 1997 rating decision of the Buffalo, 
New York, regional office (RO) which denied service 
connection for peripheral vascular disease.


FINDINGS OF FACT

Probative evidence of record establishes a likely 
relationship between an increase in severity of the veteran's 
peripheral vascular disease of the lower extremities and his 
service-connected disability of the left knee.


CONCLUSION OF LAW

Aggravation of peripheral vascular disease of the lower 
extremities is proximately due to or the result of a service-
connected left knee disability. 38 U.S.C.A. §§ 5107, 7105 
(West 1991); 38 C.F.R. §§ 3.303, 3.310(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's October 1959 and June 1960 enlistment 
examinations indicated that his lower extremities and 
vascular system were normal.  In February 1962, the veteran 
suffered a left knee injury while playing basketball.  He was 
subsequently taken to the hospital where bloody fluid was 
aspirated.  X-rays revealed an incomplete chip avulsion of 
the posterior aspect of the tibial articular margin with no 
displacement.  His discharge diagnosis was the same.  
Subsequent service medical records show that the veteran 
continued to complain of left knee pain and complications.  
An August 1963 discharge summary indicated that he had been 
diagnosed as having internal derangement of the left knee.

On a Report of Medical Examination pending service discharge, 
the veteran's lower extremities and vascular system were 
noted to be normal.  The veteran did, however, express worry 
about "clicks" in his left knee.  The service medical 
records contained no references to complaints, treatment, or 
diagnosis of peripheral vascular disease, arteriosclerosis, 
or hypercholesteremia.

As part of a claim for service connection for the residuals 
of a left knee injury, the veteran was afforded VA general 
medical and orthopedic examinations.  He reported injuring 
his left knee while playing basketball and re-injuring the 
same on numerous occasions thereafter.  On examination, there 
was no cyanosis or edema of the ankles.  There was no 
evidence of varicose veins.  Dorsalis pedis arteries were 
palpable and pulsated well.  The veteran walked well and 
without a limp.  He had full function of the knee and good 
quadriceps power.  There was no increased heat or swelling of 
the knee.  There was no tenderness along the joint line or 
crepitus.  The ligaments appeared stable.  The diagnosis was 
history of internal derangement of the left knee, currently 
quiescent.  X-rays suggested a slight narrowing of the medial 
half of the knee joint.

Service connection for internal derangement of the left knee 
was granted in February 1964.  A noncompensable disability 
evaluation was assigned.

In conjunction with claims for increased evaluations of the 
veteran's service-connected disabilities, medical records 
from the Buffalo VA medical center (VAMC) and Rochester VA 
outpatient center (VAOC) and VA examination reports dated 
between March 1967 and August 1978 were associated with the 
claims folder.  The records and reports reflect that the 
veteran experienced increased pain and functional impairment 
in his left knee.  There were no findings pertaining to 
peripheral vascular disease, arteriosclerosis, or 
hypercholesteremia.  The disability evaluation assigned to 
the veteran's left knee disorder was increased to 10 percent 
in May 1967 and to 20 percent in March 1968.

In February 1995, the veteran filed a claim for an increased 
evaluation of his service-connected left knee disability.  He 
said his knee had become much worse over the past two years.  
He reported receiving treatment through the Rochester VAOC as 
well as private physicians.  He also indicated that his knee 
disorder was being aggravated by claudication of the right 
lower extremity.

Outpatient treatment records from the Buffalo VAOC dated from 
April 1993 to February 1995 show that the veteran was seen on 
numerous occasions for complaints of left knee pain.  In 
April 1994, the veteran received a follow up examination of 
his service-connected left knee condition.  He stated that 
his knee had worsened over time.  He said he experienced pain 
even when walking through his home and up the set of stairs.  
He reported that a private orthopedist had recommended that 
he avoid a total knee replacement due to the increased risk 
stemming from his peripheral vascular disease.  A physical 
examination showed no change of the left knee.  The examiner 
noted that the veteran was taking Coumadin after having a 
carotid endarterectomy.  

A February 1995 progress note indicated that the veteran's 
left knee remained unchanged.  However, his weight was 
reported to have increased from 172 pounds to 181 pounds.  
The examiner recommended that the veteran try to exercise to 
the best of his ability.

Medical records from G. E. Eckert, M.D., and M.A. Niles, 
M.D., dated from August 1993 to December 1994 document the 
veteran's treatment for left knee problems.  Significantly, 
an October 1994 treatment note from Dr. Niles indicated that 
the veteran had been diagnosed as having degenerative joint 
disease of the left knee, a varus deformity of the left knee, 
and iliotibial band tendonitis.  The records also contained 
several references to the veteran having an elevated 
cholesterol level and severe peripheral vascular disease with 
intermittent claudication.  The veteran was noted to be 
unable to take non-steroidal anti-inflammatory medications 
due to his taking Coumadin.

The veteran was afforded a VA orthopedic examination in May 
1995.  He complained of intermittent pain in his left knee 
with stiffness and difficulty walking.  His inservice and 
post-service history of left knee problems was discussed in 
detail.  The knee appeared grossly normal.  There was no 
swelling or deformity.  Extension was to zero degrees but 
flexion was limited to 120 degrees.  X-rays showed severe 
degenerative joint disease of the left knee with medial joint 
space narrowing and very slight subluxation of the tibia in 
relationship to the distal femur.  The findings of a MRI were 
also discussed.  The diagnosis was post-traumatic 
degenerative joint disease of the left knee.  

By a rating action dated in December 1995, the 20 percent 
disability rating assigned for the post-operative residuals 
of internal derangement of the left knee was increased to 30 
percent.

The veteran filed a claim for service connection for a low 
back disorder as secondary to his service-connected left knee 
disability in December 1995. 

In a letter dated in January 1996, Dr. Eckert reported that 
he and Dr. Niles had examined the veteran due to his 
complaints of increased back pain.  He stated that the 
veteran's problem with left knee pain and abnormal gait 
impacted on his back pain in a way that contributed to the 
pain and the back problem itself.  He said the veteran's back 
problems were also affected by his use of Coumadin because 
the use of Coumadin mitigated the use of non-steroidal anti-
inflammatory medications.  As such, Dr. Eckert indicated that 
the veteran had been advised to get off his feet when his 
back pain increased and to live within the limitations 
imposed by his physical problems.


Medical records from the Buffalo VAOC dated from February 
1995 to July 1995 were associated with the claims folder.  
Those records show that the veteran received treatment for 
complaints of left knee and low back pain.  His private 
treatment for peripheral vascular disease was referenced.

The veteran was afforded a VA orthopedic examination in May 
1996.  His history of left knee and low back problems was 
discussed.  Following a physical examination, the veteran was 
diagnosed as having internal derangement of the left knee and 
discogenic disease of the lumbosacral spine.  The examiner 
opined that the veteran's low back pain was "most 
significantly due to his gait deviation caused by his 
service-connected left knee problem."

Service connection for discogenic disease of the lumbosacral 
spine was granted in July 1996.  A 10 percent disability 
evaluation was assigned.

In July 1996, the veteran filed a claim of service connection 
for vascular problems as secondary to his service-connected 
left knee disability.  He said that he was told by Dr. Eckert 
that his cholesterol count was 29, and that the appropriate 
count should be 40.  The veteran asserted that he was unable 
to exercise due to his service-connected left knee condition.  
In that regard, he noted that exercise was the only remedy 
for low cholesterol.

In support of his claim for service connection, the veteran 
submitted a letter from W.M. Fiore, M.D., dated in July 1996.  
Dr. Fiore stated that he had been treating the veteran for 
severe peripheral vascular disease and carotid disease for 
several years.  He said the veteran had bilateral superficial 
femoral artery occlusions that prevented him from walking 
well.  The veteran was also noted to have a previous knee 
injury that put undue strain on his right leg which he 
claudicated severely.  Dr. Fiore stated that the veteran was 
unable to walk more than 100 feet without having to stop and 
allow his muscles to recover.  Similar findings were made by 
Dr. Fiore in an August 1996 letter.  The letterhead indicated 
that Dr. Fiore was a member of Vascular Surgery Associates.

In August 1996, Dr. Eckert reported that the veteran's 
service-connected left knee disability markedly limited his 
ability to engage in physical activities, especially long 
distance walking.  He also indicated that the veteran felt 
that his left knee condition significantly impaired his 
ability to exercise and, in turn, impaired his ability to 
control his elevated blood cholesterol.  Dr. Eckert stated 
that it was "well documented" that exercise was very 
helpful in reducing elevated serum cholesterol.

The veteran was afforded a VA vascular examination in 
September 1996.  He complained of extreme pain in his knee 
whenever he walked.  He said his back was aggravated by the 
way he walked.  He maintained that he was unable to walk any 
distance at all or exercise the way he should.  Following a 
review of his medical history and a physical examination, the 
veteran was diagnosed as having arteriosclerosis obliterans 
secondary to hypercholesterolemia.  The examiner stated that 
the veteran's arteriosclerosis obliterans was neither caused 
nor aggravated by his service-connected knee disability.

By a rating action dated in February 1997, service connection 
for peripheral vascular disease was denied.  The RO found 
that there was no evidence establishing that his diagnosed 
peripheral vascular disease was incurred in or aggravated by 
his military service.  Moreover, the RO held the veteran's 
peripheral vascular disease was caused by elevated 
cholesterol rather than his service-connected knee condition.

Another letter was received from Dr. Fiore in February 1997.  
Therein, Dr. Fiore stated that the veteran had carotid artery 
disease, as well as significant bilateral superficial femoral 
artery disease, that made him claudicate.  He said the best 
treatment was graded exercise because exercise helped to 
reduce cholesterol and raise high-density lipoproteins, which 
carried cholesterol away from blood walls.  Without proper 
exercise, the veteran could have more rapid advancement of 
his peripheral vascular disease.  Dr. Fiore stated that any 
injury that would impair the veteran's ability to partake in 
graded exercise would be detrimental to his peripheral 
vascular disease.

In May 1997, the RO asked the veteran to obtain a statement 
from Dr. Fiore concerning the baseline manifestations that 
were due to his peripheral vascular disease.  Dr. Fiore was 
also to specify the increased manifestations which, in his 
opinion, were due to the veteran's service-connected left 
knee disability.

In June 1997, the veteran was afforded a personal hearing 
before a hearing officer at the RO.  He stated that his 
peripheral vascular disease was not caused by his left knee 
disability.  Rather, he asserted that his left knee 
disability prevented him from exercising, and that, in turn, 
his inability to exercise increased the severity of his 
peripheral vascular disease.  The veteran said he had been 
informed of this relationship by Dr. Fiore.  His wife 
testified that Dr. Fiore had also told her that the veteran's 
peripheral vascular disease was worsened due to his lack of 
exercise.  The veteran maintained that the evidence of record 
clearly showed that his left knee disorder prevented him from 
any walking or exercise.  

The veteran submitted a statement from his orthopedist, Dr. 
Niles.  Therein, 
Dr. Niles stated that the veteran was to avoid prolonged 
walking or standing due to severe degenerative joint disease 
of the left knee.  He said the veteran was a candidate for a 
total replacement of the left knee.

The hearing officer denied service connection for peripheral 
vascular disease in January 1998.  In order to establish 
secondary service connection under 38 C.F.R. 
§ 3.310 or pursuant to Allen v. Brown, 7 Vet. App. 439 
(1995), the hearing officer stated there needed to be 
evidence of an incremental change of the non-service-
connected disability.  She found the statements from Dr. 
Fiore failed to establish the requisite baseline of the 
veteran's non-service-connected peripheral vascular disease 
and the level of additional disability that was considered 
proximately due to the veteran's service-connected left knee 
disability.

Additional statements were received from Dr. Fiore in May 
1997, December 1998, and January 1999.  He indicated in all 
three letters that walking was a very important part of the 
veteran's overall therapy for his severe peripheral vascular 


disease.  In January 1999, Dr. Fiore reported that the 
veteran had been diagnosed as having peripheral vascular 
disease of the left leg in 1984 and peripheral vascular 
disease of the right leg in 1994.  He stated that there had 
been moderate but steady progression of the peripheral 
vascular disease since 1984.  He said the veteran had 
progressed to the point where claudication was very severe, 
even at short distances.  He indicated that the veteran's 
service-connected left knee injury limited the graded 
exercise he needed to continue to maintain moderate blood 
flow.

In March 1999, service connection for peripheral vascular 
disease was denied.  The RO held the evidence did not show 
that peripheral vascular disease arose during the veteran's 
military service, or that it was related to his service-
connected left knee disability.  The RO concluded that the 
statements from Dr. Fiore did not meet this threshold.  A 
supplemental statement of the case was mailed to the veteran 
in March 1999.

II.  Analysis

The veteran has satisfied the threshold requirement of 
presenting a well-grounded claim within the meaning of 
38 U.S.C.A. § 5107(a).  That is, the veteran has set forth a 
claim that is plausible.  The record shows that the veteran 
has been diagnosed as having arteriosclerosis obliterans and 
peripheral vascular disease, and that medical evidence has 
been presented that demonstrates that the veteran's 
progressive worsening of his peripheral vascular disease had 
been affected by his left knee disorder.  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a) (West 1991).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the U.S. Court of 


Appeals for Veterans Claims (Court) held that "a veteran 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  It is the Board's 
responsibility to weigh the evidence.  The Board also has the 
duty to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 
1997) and cases cited therein.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Where a veteran served 90 days 
or more during a period of war and arteriosclerosis becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (1999).  Establishing service connection 
on a secondary basis requires evidence sufficient to show 
that (1) a current disability exists and (2) the current 
disability was either (a) caused or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); See also 
Allen v. Brown, 
7 Vet. App. 439 (1995).

In this case, the Board finds that persuasive medical 
evidence demonstrates that the veteran's peripheral vascular 
disease of the lower extremities has been aggravated 


by his service-connected left knee disability.  Dr. Niles 
reported that the veteran should avoid prolonged walking or 
standing due to degenerative joint disease of the left knee. 
Dr. Fiore stated in February 1997 that any injury that would 
prevent the veteran's graded exercise would be detrimental to 
his peripheral vascular disease.  He further indicated in 
January 1999 that the veteran's peripheral vascular disease 
had undergone a moderate but steady progression since 1984, 
and that exercise was needed to halt this progression.  In 
other words, Dr. Fiore, through the course of several letters 
and read together, stated that the veteran's left knee 
disability  contributed to the progressive worsening of the 
veteran's peripheral vascular disease.  Dr. Fiore is a 
vascular surgeon who appears to be familiar with the 
veteran's medical history.  

Although a September 1996 opinion from a VA vascular examiner 
indicated that the veteran's arteriosclerotic obliterans were 
due to hypercholesterolemia, the examiner failed to clearly 
address whether the veteran's inability to exercise due to 
his left knee disability had aggravated the peripheral 
vascular disease.  The examiner merely indicated the 
veteran's left knee disorder neither caused nor directly 
aggravated his peripheral vascular disease.  The Board notes 
that the veteran has a long history of complaints of left 
knee pain and an altered gait.  These complaints extend back 
to the 1960s.  Moreover, as referenced above, the veteran's 
left knee disability has been found to be 30 percent 
disabling.  The severity of this condition and its effect on 
the veteran's ability to exercise cannot be ignored.

Thus, in light of the foregoing, the Board is satisfied that 
adequate evidence has been submitted establishing that the 
veteran's peripheral vascular disease of the lower 
extremities has been aggravated by his left knee disability.  
Providing the veteran the benefit of the doubt, the Board 
concludes that service connection for peripheral vascular 
disease of the lower extremities as secondary to a service-
connected left knee disability is warranted.




ORDER

Service connection for peripheral vascular disease of the 
lower extremities as secondary to a service-connected left 
knee disorder is granted.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

